DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 11/09/2021.
Claims 1-10 are pending and examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dispensing bay and the printing unit as stated in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the phrase “a prescribed dosage can be” renders claim 9 vague and indefinite because the feature is not definitively disclosed.  The phrase “can be” implies the dosage may or may not be labelled.  For examining purposes, the phrase is interpreted as “a prescribed dosage is labelled”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over reference Simpson et al. (8453874) in view of references Kim (2009/0184128), Püschner et al. (2015/0370240), Yuyama et al. (6691490), LaRocca (6964146), and Khan et al. (8151835).
Regarding claim 1, Simpson et al. disclose an apparatus (200) comprising:
a cartridge (224) with slots (the space between the coil 211) for loading of individual units (217) of homogeneous and/or heterogeneous substances including medicine/drug;
a loading bay (see figure 3K) to load the cartridges which contain the individual units (217) of homogeneous and/or heterogeneous substances including medicine/drug; and
a motor hub (201) for calibrating the slots (the space between the coil 211) of the cartridge (224) for sorting of the individual units (217) of homogeneous and/or heterogeneous substances including medicine/drug.
(Figure 3A, 3F, 3K and Column 5 lines 54-59, Column 5 lines 66-67 through Column 6 lines 1-12) 
The term “calibrating” is understood to be the adjusting precisely for a particular function.  Simpson et al. disclose the motor precisely rotates coil, moving the slots within the coil to move the packaged pill.  Therefore, Simpson et al. is interpreted to disclose the motor calibrating the slots for sorting the individual units.
[AltContent: textbox (Loading Bay)][AltContent: arrow][AltContent: textbox (Simpson et al.)]
    PNG
    media_image1.png
    308
    417
    media_image1.png
    Greyscale

However, Simpson et al. do not disclose a tracking unit, a cutting unit that receives grid information from a database, a conveyor belt, a printing unit, a heat sealers, a dispensing unit, a filling unit, and sensors.
Kim discloses an apparatus comprising: a tracking unit (150) for tracking homogeneous and/or heterogeneous substances including medicine/drug strips and information on such substance; and a cutting unit (130) to cut homogeneous and/or heterogeneous substances including medicine/drug strips into individual units, wherein the individual units then loaded into a storage container. (Figure 1 and Page 2 paragraph 33, 34, 36, Page 3 paragraph 40, 41, 52)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Simpson et al. by incorporating the tracking unit and cutting unit as taught by Kim, since such would provide a means to automatically loading of the cartridges, thereby making the overall apparatus more efficient.
Püschner et al. discloses an apparatus comprising: a control unit (6), an imaging-processing unit (12a), and a cutting device (4, 14), wherein the control unit (6) receives 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Simpson et al. and Kim by incorporating the database and imaging-processing unit as taught by Püschner et al., since Page 2-3 paragraph 29 of Püschner et al. states such a modification would allow the apparatus to automatically control the desired cutting parameters while also allowing the operator to easily and quickly change the cutting parameters.
Yuyama et al. discloses an apparatus comprising: 
a conveyor belt (26) configured to carry a group of medical products into a chute (93); 
a printing unit (64) for labeling of the film (61) which is used to forming a pouch;
a transvers heat sealer (62) configured to form individual pouches (63);
a dispensing unit (53) configured to dispense filled pouches (63); and
a filling unit (55) configured to deposit filled pouches into the final package (104).
(Figure 1 and Column 4 lines 4-6, 21-35, Column 5 lines 38-41, 63-67, Column 6 lines 13-21)

LaRocca discloses a filling device comprising a heat sealer (120), wherein the heat sealer (120) is configured to seal the mouth of a pouch (4) after said pouch (4) has been filled. (Figure 17 and Column 7 lines 26-28, 42-47)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the dispensing unit of Yuyama et al. by incorporating the mouth heat sealer, since such a modification would prevent tampering of the product within the pouch, thereby making the overall apparatus more desirable.
Khan et al. disclose a filling apparatus comprising sensor (13) configured to read information from an RFID tag (20) situated on a pouch (10). (Figure 1B and Column 12 lines 51-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Simpson et al. by incorporating the sensors as taught by Khan et al., since column 10 lines 49-52 of Khan et al. states such a modification would allow the apparatus to monitor and track the location of each pouch.
Regarding claim 2, Simpson et al. modified by Kim, Püschner et al., Yuyama et al., LaRocca, and Khan et al. disclose tracking unit (Kim – 150) includes a camera (Kim – 151) . (Kim – Page 3 paragraph 40)
Regarding claim 4, Simpson et al. modified by Kim, Püschner et al., Yuyama et al., LaRocca, and Khan et al. disclose the cartridge contains multiple slots (Simpson et al. – the space between the coil 211), the motor hub (Simpson et al. – 201), a motor arm (Simpson et al. – 410, 411), and an outer cover (212). (Simpson et al. – Figure 3F and Column 6 lines 2-4)
However, Simpson et al. modified by Kim, Yuyama et al., LaRocca, and Khan et al. do not disclose the cartridge has a radio frequency based tag.
Khan et al. disclose affixing a RFID tag (20) to an outer surface of a container (10). (Column 12 lines 20-24)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cartridge of Simpson et al. by incorporating the RFID tag as taught by Khan et al., since column 11 lines 11-15 of Khan et al. states such a modification would allow the cartridge to include information about the product stored in the cartridge.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over reference Simpson et al. (8453874) in view of references Kim (2009/0184128), Püschner et al. (2015/0370240), Yuyama et al. (6691490), LaRocca (6964146), and Khan et al. (8151835) as applied to claim 1 above, and further in view of reference Christman et al. (8820035).
Regarding claim 3, Simpson et al. modified by Kim, Püschner et al., Yuyama et al., LaRocca, and Khan et al. disclose the claimed invention as stated above but do not disclose the cutting unit includes laser and HMI.
Christman et al. disclose a cutting device (20) comprising: a laser; and a HMI (820), wherein the HMI (820) provides for operator adjustment.  (Column 3 lines 60-67 through Column 4 lines 1, Column 7 lines 24-27, Column 8 lines 60-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cutting device of Kim by incorporating the laser and HMI as taught by Christman et al., since column 8 lines 4-7, 60-63 of Christman et al. states such a modification would allow the operator to enter and change certain parameters about the cutting process.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over reference Simpson et al. (8453874) in view of references Kim (2009/0184128), Püschner et al. (2015/0370240), Yuyama et al. (6691490), LaRocca (6964146), and Khan et al. (8151835) as applied to claim 1 above, and further in view of reference Osborne et al. (7017622).
Regarding claim 5, Simpson et al. modified by Kim, Püschner et al., Yuyama et al., LaRocca, and Khan et al. disclose the claimed invention as stated above but do not disclose additional sensors configured to confirm the completion of each process of the apparatus.
Osborne et al. disclose a system (100) comprising: a plurality of stations; and a plurality of sensors at various locations. (Figure 2 and Column 4 lines 22-29, 57-64)

When modifying Simpson et al., Kim, Püschner et al., Yuyama et al., LaRocca, and Khan et al. in view of Osborn et al., the apparatus is interpreted to comprises sensors configured to:
confirm loading individual units into the cartridge slots;
confirm loading of correct cartridge and quantities on loading bay;
confirm dispensing individual units from the cartridge onto the conveyor belt; and
confirm dispensing the pouch load of individual units into the labeled pouch.

Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over reference Simpson et al. (8453874) in view of references Kim (2009/0184128), Püschner et al. (2015/0370240), Yuyama et al. (6691490), Osborne et al. (7017622).
Regarding claim 6, Simpson et al. disclose a method comprising the steps of:
loading of individual units (217) into single slots (the space between the coil 211) of a cartridge (224);
wherein the individual units (217) comprises unique identification;
loading the cartridge (224) into a loading bay (see figure 3K) which is loaded with individual units (217); and

(Figure 3A, 3F, 3K and Column 5 lines 54-59, Column 5 lines 66-67 through Column 6 lines 1-12, 23-26)
Simpson et al. disclose the motor precisely rotates coil, moving the slots within the coil to move the packaged pill.  Therefore, Simpson et al. is interpreted to disclose the motor calibrating the slots for sorting the individual units.
However, Simpson et al. do not disclose the steps of: tracking of strips and imaging processing database accessing; cutting the strips based on grid information from database; enveloping and labelling pouches; dispensing the pouches; filling the pouches into a final container, and confirming each step is completed.
Kim discloses an apparatus comprising: a tracking unit (150) for tracking homogeneous and/or heterogeneous substances including medicine/drug strips and information on such substance; and a cutting unit (130) to cut homogeneous and/or heterogeneous substances including medicine/drug strips into individual units, wherein the individual units then loaded into a storage container. (Figure 1 and Page 2 paragraph 33, 34, 36, Page 3 paragraph 40, 41, 52)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Simpson et al. by incorporating the steps of tracking and cutting a strip of medication as taught by Kim, since such would provide a means to automatically loading of the cartridges, thereby making the overall method more efficient.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of Simpson et al. and Kim by incorporating the database and imaging-processing unit as taught by Püschner et al., since Page 2-3 paragraph 29 of Püschner et al. states such a modification would allow the apparatus to automatically control the desired cutting parameters while also allowing the operator to easily and quickly change the cutting parameters.
Yuyama et al. discloses an apparatus comprising: 
a conveyor belt (26) configured to carry a group of medical products into a chute (93); 
a printing unit (64) for labeling of the film (61) which is used to forming a pouch;
a transvers heat sealer (62) configured to form individual pouches (63);
a dispensing unit (53) configured to dispense filled pouches (63); and
a filling unit (55) configured to deposit filled pouches into the final package (104).

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Simpson et al. by incorporating the steps of enveloping and labeling a pouch, dispensing said pouch, and filling said pouch into a final package as taught by Yuyama et al., since column 1 lines 63-67 of Yuyama et al. states such a modification would allow the apparatus to automatically gather and package multiple separate pouches into a common container.
Osborne et al. disclose a system (100) comprising: a plurality of stations; and a plurality of sensors at various locations. (Figure 2 and Column 4 lines 22-29, 57-64)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Simpson et al. by incorporating the sensors at various location as taught by Osborn et al., since column 4 lines 57-64 of Osborn et al. states such a modification would allow the method to confirm the accuracy of each step of the method.
When modifying Simpson et al., Kim, and Yuyama et al. in view of Osborn et al., the method is interpreted to comprise the steps of confirming the completion of each step. 
Regarding claim 7, Simpson et al. modified by Kim, Püschner et al., Yuyama et al., and Osborn et al. disclose the step of tracking the strips is performed by capture of images of the strips and collection of manufacture’s information. (Kim – Page 3 paragraph 40, 41, Page 4 paragraph 60, 61)
Regarding claim 10, Simpson et al. modified by Kim, Püschner et al., Yuyama et al., and Osborn et al. disclose installed sensors configured to confirm the completion of each step. (Osborn et al. – Column 4 lines 57-64)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over reference Simpson et al. (8453874) in view of references Kim (2009/0184128), Püschner et al. (2015/0370240), Yuyama et al. (6691490), Osborne et al. (7017622) as applied to claim 6 above, and further in view of reference Khan et al. (8151835).
Regarding claim 8, Simpson et al. modified by Kim, Püschner et al., Yuyama et al., and Osborn et al. disclose the claimed invention as stated above but do not disclose tagging the cartridge with a radio frequency based tag.
Khan et al. disclose a method comprising the steps of: applying a RFID tag (20) to a pouch; and reading information from an RFID tag (20) situated on said pouch (10) by using a sensor (13). (Figure 1B and Column 12 lines 20-24, 51-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Simpson et al. by incorporating the steps of applying a RFID tag and reading said tag as taught by Khan et al., since column 10 lines 49-52 of Khan et al. states such a modification would allow the operator to monitor and track the location of each pouch.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over reference Simpson et al. (8453874) in view of references Kim (2009/0184128), Püschner et al.  as applied to claim 6 above, and further in view of reference Keene (2005/0038558).
Regarding claim 9, Simpson et al. modified by Kim, Püschner et al., Yuyama et al., and Osborn et al. disclose the claimed invention as stated above but do not disclose the pouch is labelled in different languages and Braille.
Keene discloses a label for a medical product, wherein said label is made with various languages and in Braille. (Page 5 paragraph 60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the labeling step of Yuyama et al. by incorporating various languages and Braille as taught by Keene, since page 5 paragraph 60 of Keene states such a modification would allow users to read the label in their native language and allow blind uses to read the label.

Response to Arguments
The Amendments filed on 11/09/2021 have been entered.  Claims 1-10 are pending in the application.

In response to the arguments of the objections toward the Drawings, in view of the amendments to the Drawings, Examiner withdraw the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), Applicant did not address all the 112(b) rejections.


As to claim 9, it is currently amended.
Claim 9 is rejected for the phrase “a prescribed dosage can be”.  This phrase renders claim 9 vague and indefinite because the feature is not definitively disclosed.  The phrase “can be” implies the dosage may or may not be labelled.  Applicant did not address this rejection.  Therefore, the rejection is maintained.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Simpson et al. (8453874) modified by references Kim (2009/0184128), Yuyama et al. (6691490), LaRocca (6964146), and Khan et al. (8151835), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Püschner et al. (2015/0370240).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 7, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731